In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of a dispositional order of the Family Court, Queens County (Torres, J.), dated November 1, 1989, as, after a hearing, and upon a fact-finding order, dated March 27, 1989, adjudging that the children are abused, enjoined him from having any contact with the children for a period of one year.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the record indicates that he was not deprived of his right to counsel when the Family Court refused to grant his newly-assigned counsel an adjournment during the fact-finding hearing. We note that the fact-finding determination was based, in part, on the appellant’s conviction of various criminal charges relating to his sexual abuse of one of his three children, which judgment of conviction was recently affirmed by this court. Further, the appellant had seven months to confer with his assigned counsel prior to the dispositional hearing.
Since the order of protection expired on November 1, 1990, any argument with regard to its duration is academic (see, Matter of Laura W., 160 AD2d 585; Matter of Gerald H., 158 AD2d 599). In any event, the Family Court did not improvidently exercise its discretion in entering an order of protection against the appellant for one year. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.